OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: June 30 Date of reporting period: October 31, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX Proxy Voting Records Fund Name: SilverPepper Merger Arbitrage Fund Reporting Period: 10/31/2013 (inception date) - 06/30/2014 Issuer's Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/ Against Management Mako Surgical Corp MAKO 12/13/2013 Approval of Merger Agreement Management Yes For For Mako Surgical Corp MAKO 12/13/2013 Executive Compensation Agreement in Connection with Merger Management Yes For For Mako Surgical Corp MAKO 12/13/2013 Adjournment of Special Meeting or Solicit Additional Proxies Management Yes For For Given Imaging Ltd. GIVN M52020100 1/23/2014 Approval of Merger Agreement Management Yes For For Xyratex Ltd XRTX G98268108 2/26/2014 Approval of Merger Agreement Management Yes For For Xyratex Ltd XRTX G98268108 2/26/2014 Adjournment of Special Meeting or Solicit Additional Proxies Management Yes For For PVR Partners, L.P. PVR 3/20/2014 Approval of Merger Agreement Management Yes For For PVR Partners, L.P. PVR 3/20/2014 Adjournment of Special Meeting or Solicit Additional Proxies Management Yes For For PVR Partners, L.P. PVR 3/20/2014 Executive Compensation Agreement in Connection with Merger Management Yes For For Material Sciences Corporation MASC 3/20/2014 Approval of Merger Agreement Management Yes For For Material Sciences Corporation MASC 3/20/2014 Adjournment of Special Meeting or Solicit Additional Proxies Management Yes For For Material Sciences Corporation MASC 3/20/2014 Executive Compensation Agreement in Connection with Merger Management Yes For For ATMI, Inc. ATMI 00207R101 4/15/2014 Approval of Merger Agreement Management Yes For For ATMI, Inc. ATMI 00207R101 4/15/2014 Adjournment of Special Meeting or Solicit Additional Proxies Management Yes For For ATMI, Inc. ATMI 00207R101 4/15/2014 Executive Compensation Agreement in Connection with Merger Management Yes For For Arthrocare Corporation ARTC 5/8/2014 Approval of Merger Agreement Management Yes For For Arthrocare Corporation ARTC 5/8/2014 Adjournment of Special Meeting or Solicit Additional Proxies Management Yes For For Arthrocare Corporation ARTC 5/8/2014 Executive Compensation Agreement in Connection with Merger Management Yes For For Form N-PX Proxy Voting Records Fund Name: SilverPepper Commodity Strategies Global Macro Fund Reporting Period: 10/31/2013 (inception date) - 06/30/2014 The Fund commenced operations on 10/31/2013.The Fund did not hold any voting securities during the period 10/31/13 to 06/30/14. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
